DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 07/28/2022 has been received and fully considered.
3.	Claims 1-28 are presented for examination.
4.	The Examiner would like to state on the record that the application is being examined by a new Examiner (Andre Pierre-Louis).
Response to Arguments
5.	Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. Regarding applicant’s assertion that: “the cited references do not make obvious the Claim 1 elements of “modifying, as a function of the geometric properties, values of material properties used in performing the simulation.”, the Examiner respectfully notes that Ahmad does provide for the optimization of the model in which parameters are modified and looked at during simulations, page 60 “one can notice that as the car surface mesh size becomes smaller, the drag coefficient tends to reduce and approaches the experimental value" which provide better accuracy by refining the mesh model, it is clear parameters of the mesh is modified (see further page 64, "By reducing the car surface mesh size and mesh base size, it was possible to produce a more accurate drag coefficient that is closer to the wind tunnel measured value."). Therefore, the combination of the cited references does provide the limitations, contrary to Applicant’s assertion.


Claim Rejections - 35 USC 5 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1	Claims 1, 3-10, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen_2012 (US20100235149A1), in view of Ahmad_2010 (Mesh Optimization for Ground Vehicle Aerodynamics, 2010).
6.1	Regarding claim 1, Allen 2012 teaches "A computer-implemented method for performing a computer-based simulation, for designing a real-world object, the method
comprising:" (Allen 2012 Abstract: "A method of designing a motor vehicle is disclosed.
The method includes simulating a collision of a motor vehicle using a computer model
that corresponds to the motor vehicle."), 
"obtaining a mesh-based model representing a real-world object, the mesh-based model composed of a plurality of mesh elements each having geometric properties;" (Allen 2012 Par 0044: "In this exemplary embodiment, computer model 102 may comprise one or more meshes. In some cases, computer model 102 may comprise body mesh 120. Generally, body mesh 120 can be used to model any number of body panels for a motor vehicle." Fig. 1 also illustrates the
use of mesh-based model of a car.), and "and automatically identifying a design change
of the real-world object based on results of the performed simulation, thereby
designing the real-world object." (Allen 2012 Par 0010: "In one aspect, the invention
provides a method of designing a motor vehicle, comprising the steps of: simulating a
motor vehicle collision using a computer model; receiving collision data from the
simulated collision; receiving calibration information for a motor vehicle system, the
calibration information being determined from the collision data; stepping through the
collision data to determine at least one modification to the computer model according
to the calibration information;").
Allen_2012 does not explicitly teach "performing a simulation of physical behavior
of the real-world object using the mesh-based model, performing the simulation
including, for at least one mesh element of the plurality, modifying, as a function of
the geometric properties, values of material properties used in performing the
simulation to calculate the physical behavior;". However, Ahmad 2010 does teach this
claim limitation (Ahmad 2010 Pg. 60: "As the car surface mesh size becomes smaller,
the drag coefficient tends to reduce and approaches the experimental value";
Ahmad 2010 Pg. 64: "By reducing the car surface mesh size and mesh base size, it was
possible to produce a more accurate drag coefficient that is closer to the wind tunnel
measured value.").
Allen 2012 and Ahmad 2010 are analogous art because they are from the same field of
endeavor in finite element modeling and analysis. Before the effective filling date of the
invention, it would have been obvious to a person of ordinary skill in the art, to combine
Allen 2012 and Ahmad _2010. The rationale for doing so would be that Allen 2012
teaches the concept of designing a motor vehicle by simulating a collision of a motor
vehicle using a mesh-based finite element computer model. Ahmad_2010 teaches the
concept of modifying mesh element size in a finite element model to change the
measured values of a certain physical behavior related to the object. Therefore, it would
have been obvious to combine the teachings of Allen _2012 and Ahmad_2010 for the
benefit of improved speed of computation while maintaining high data accuracy
compared to finite element analysis programs that do not use modified mesh element
sizes during simulation.
6.2	Regarding Claim 3, Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1. Allen_2012 in view of Ahmad _2010 also teaches "automatically modifying the mesh-based model of the real-world object to correspond to the identified design change."(Allen 2012 Par 0010: "In one aspect, the invention provides a method of designing a motor vehicle, comprising the steps of: simulating a motor vehicle collision using a computer model; receiving collision data from the simulated collision; receiving calibration information for a motor vehicle system, the calibration information being determined from the collision data; stepping through the collision data to determine at least one modification to the computer model according to the calibration information; modifying the computer model to create a modified computer model;").
6.3	Claim 4. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 3.
Allen 2012 in view of Ahmad 2010 also teaches "wherein the performing the
simulation, identifying the design change, and modifying the mesh-based model are
iterated automatically by a processor until an optimized design of the real-world
object is determined." (Allen 2012 Par 0083: "FIG. 12 is an embodiment of a process
for modifying the design of one or more portions of a vehicle in order to optimize the
target time to fire value." The block diagram shown in Fig. 12 demonstrates an iterative
design optimization process).
6.4	Claim 5. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1.
Allen 2012 in view of Ahmad 2010 also teaches "wherein the mesh-based model is: a
finite element model, a finite volume model, or a finite difference method model."
(Allen_2012 Par 0039: "Computer model 102 may comprise a plurality of finite elements
106. The term "finite element" is used throughout this detailed description and in the
claims refers to a finite portion of a computer model that is associated with one or more
material properties.").
6.5	Claim 6. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1.
Allen 2012 in view of Ahmad 2010 also teaches "wherein the simulation is a finite
element simulation." (Allen 2012 Par 0038: "In one embodiment, simulation system
100 may be configured as a finite element analysis (FEA) method for modeling one or
more characteristics of a motor vehicle.").
6.6	Claim 7. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1.
Allen 2012 in view of Ahmad 2010 also teaches "wherein performing the simulation
includes computing physical behavior in at least one of: a fluid domain, a structure
domain, and an electromagnetic domain." (Allen 2012 Par 0093: "With this
arrangement, a manufacturer can determine how various structures deformed during a
collision.").
6.7	Claim 8. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1.
Allen_2012 in view of Ahmad _2010 also teaches "wherein the real-world object is an
automobile, an airplane, a boat, a jet-engine, a building, a civil engineering structure, reservoir, or a human." (Allen 2012 Abstract: "A method of designing a motor vehicle
is disclosed.").
6.8	Claim 9. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1.
Allen_2012 in view of Ahmad _2010 also teaches "wherein the real-world object is a
thin wall metal shell." (Ahmad_2010 Pg. 57, Figure 2: Figure 2 demonstrates the use of mesh-based model of a car. The study performed in Ahmad_2010 analyzes the flow of air around a car, but does not focus on any of the internal or structural components of the car. Therefore, the main focus of the study is the behavior of the car body when air is flowing over it, and a car body can be considered a thin-wall metal shell.).
6.9	Claim 10. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1.
Allen 2012 in view of Ahmad 2010 also teaches "wherein modifying values of the
material properties as a function of the geometric properties includes modifying a
data curve dictating physics-based behavior given the geometric properties."
(Ahmad_2010 Pg. 60, Figure 5: The set of data curves labeled Main Effects Plot for Drag
Coefficient demonstrates that the drag coefficient changed as the car mesh size was
changed, which modified the data-curve to reflect the changes.).
6.10	Claim 15. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1.
Allen_2012 in view of Ahmad _2010 also teaches "wherein the geometric properties
include at least one of: a shell thickness, a vertex size, a mesh edge size, a mesh face
size, a mesh polygon size, and a mesh surface size." (Ahmad_2010 Pg. 59: "Five mesh
factors were selected in this study, each with two levels as listed in table 5 (below). The
car surface mesh size represents the size of the cell attached to the car wall relative to
the base size (50 mm). The surface growth rate represents how the cell size increases as
it moves away from the wall. Prism laver thickness and number were also examined.
Finally Polyhedral versus Trimmer mesh types were also investigated." Prism layer
thickness in being interpreted as shell thickness.).
6.12	Claim 16. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1.
Allen_2012 in view of Ahmad _2010 also teaches "wherein the real-world object is
subject to fluid flow." (Ahmad_2010 Pg. 56: "The dimensions as shown in figure 1 have
been considered as the fluid flow domain.").
6.13	Claim 17. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1.
Allen 2012 in view of Ahmad 2010 also teaches "wherein modifying the values of
material properties as a function of the geometric properties includes modifying a
given value dictating material behavior given the geometric properties." (Ahmad 2010
Pg. 60: "As the car surface mesh size becomes smaller, the drag coefficient tends to
reduce and approaches the experimental value"; Ahmad_2010 Pg. 64: "By reducing the
car surface mesh size and mesh base size, it was possible to produce a more accurate
drag coefficient that is closer to the wind tunnel measured value.").
	6.14	Claim 19. Allen_2012 teaches "A system for performing a computer-based simulation, for designing a real-world object, the system comprising:" (Allen_2012 Abstract: "A method of designing a motor vehicle is disclosed. The method includes simulating a collision of a motor vehicle using a computer model that corresponds to the motor vehicle."), "a processor;" (Allen 2012 Par 0033: "In some embodiments, simulation system 1()() includes computer 104. Generally, computer 1()4 may be any device capable of reading and executing a set of instructions in the form of software. In some cases, computer 104 can include a CPU memory, as well as input and output devices, such as a mouse, a keyboard and a monitor.), "and a memory with computer code instructions stored thereon, the processor and the memory, with the computer code instructions, being configured to cause the system to:" (Allen_2012 Par 0033: "In some
embodiments, simulation system 100 includes computer 104. Generally,
computer 104 may be any device capable of reading and executing a set of instructions
in the form of software. In some cases, computer 104 can include a CPU, me.m.QLY, as
well as input and output devices, such as a mouse, a keyboard and a monitor.), "obtain
a mesh-based model representing a real-world object, the mesh- based model
composed of a plurality of mesh elements each having geometric properties;"
(Allen 2012 Par 0044: "In this exemplary embodiment, computer model 102 may
comprise one or more meshes. In some cases, computer model 102 may comprise body
mesh 120. Generally, body mesh 120 can be used to model any number of body panels
for a motor vehicle." Fig. 1 also illustrates the use of mesh-based model of a car.), and
"and automatically identify a design change of the real-world object based on results
of the performed simulation, thereby designing the real-world object." (Allen_2012
Par 0010: "In one aspect, the invention provides a method of designing a motor vehicle, comprising the steps of: simulating a motor vehicle collision using a computer model;
receiving collision data from the simulated collision; receiving calibration information
for a motor vehicle system, the calibration information being determined from the
collision data; stepping through the collision data to determine at least one modification
to the computer model according to the calibration information;").
Allen_2012 does not explicitly teach "and perform a simulation of physical behavior of
the real-world object using the mesh-based model, performing the simulation
including, for at least one mesh element of the plurality, modifying, as a function of
the geometric properties, values of material properties used in performing the
simulation to calculate the physical behavior;". However, Ahmad _2010 does teach this
claim limitation (Ahmad 2010 Pg. 60: "As the car surface mesh size becomes smaller,
the drag coefficient tends to reduce and approaches the experimental value";
Ahmad_2010 Pg. 64: "By reducing the car surface mesh size and mesh base size, it was
possible to produce a more accurate drag coefficient that is closer to the wind tunnel
measured value.").
Allen 2012 and Ahmad 2010 are analogous art because they are from the same field of
endeavor in finite element modeling and analysis. Before the effective filling date of the
invention, it would have been obvious to a person of ordinary skill in the art, to combine
Allen 2012 and Ahmad _2010. The rationale for doing so would be that Allen 2012
teaches the concept of designing a motor vehicle by simulating a collision of a motor
vehicle using a mesh-based finite element computer model. Ahmad 2010 teaches the
concept of modifying mesh element size in a finite element model to change the
measured values of a certain physical behavior related to the object. Therefore, it would have been obvious to combine the teachings of Allen _2012 and Ahmad_2010 for the
benefit of improved speed of computation while maintaining high data accuracy
compared to finite element analysis programs that do not use modified mesh element
sizes during simulation.
6.15	. Claim 20. Allen 2012 teaches "
    PNG
    media_image1.png
    40
    912
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    40
    1511
    media_image2.png
    Greyscale

a server in communication across a network with one or more clients and comprising:" (Allen 2012 Par 0073: "Generally, network 704 may be a system allowing for the exchange of information between manufacturer computer 700 and supplier 702. Examples of such networks include, but are not limited to, personal area networks, local area networks, wide area networks, client-server networks peer-to-peer networks, as well as other types of networks."), "a computer
readable medium, the computer readable medium comprising program instructions
which, when executed by a processor, causes the processor to:" (Allen 2012 Par 0033:
"In some embodiments, simulation system 100 includes computer 104. Generally,
computer 104 may be any device capable of reading and executing a set of instructions
in the form of software. In some cases, computer 104 can include a CPU, memory, as
well as input and output devices, such as a mouse, a keyboard and a monitor.), "obtain
a mesh-based model representing a real-world object, the mesh- based model
composed of a plurality of mesh elements each having geometric properties;"
(Allen 2012 Par 0044: "In this exemplary embodiment, computer model 102 may
comprise one or more meshes. In some cases, computer model 102 may comprise body
mesh 120. Generally, body mesh 120 can be used to model any number of body panels
for a motor vehicle." Fig. 1 also illustrates the use of mesh-based model of a car.), and
"and automatically identify a design change of the real-world object based on results
of the performed simulation, thereby designing the real-world object." (Allen_2012
Par 0010: "In one aspect, the invention provides a method of designing a motor vehicle,
comprising the steps of: simulating a motor vehicle collision using a computer model;
receiving collision data from the simulated collision; receiving calibration information
for a motor vehicle system, the calibration information being determined from the
collision data; stepping through the collision data to determine at least one modification
to the computer model according to the calibration information;").
6.16	Allen_2012 does not explicitly teach "A non-transitory computer program product for performing a computer-based simulation, for designing a real-world object, the
computer program product executed by". However, Ahmad _2010 does teach this claim
limitation (Ahmad 2010 Abstract: "This investigation was carried out using STAR-CCM+,
a commercial CFD package;" The combination of this excerpt from Ahmad 2010 and the
aforementioned excerpt from Allen 2012 Par 0073 teaches the concept of using
computer simulation software in conjunction with a client-server network.).
Allen 2012 does not explicitly teach "and perform a simulation of physical behavior of
the real-world object using the mesh-based model, performing the simulation
including, for at least one mesh element of the plurality, modifying, as a function of
the geometric properties, values of material properties used in performing the
simulation to calculate the physical behavior;". However, Ahmad 2010 does teach this
claim limitation (Ahmad_2010 Pg. 60: "As the car surface mesh size becomes smaller,
the drag coefficient tends to reduce and approaches the experimental value";
Ahmad_2010 Pg. 64: "By reducing the car surface mesh size and mesh base size, it was
possible to produce a more accurate drag coefficient that is closer to the wind tunnel
measured value.").
Allen_2012 and Ahmad _2010 are analogous art because they are from the same field of
endeavor in finite element modeling and analysis. Before the effective filling date of the
invention, it would have been obvious to a person of ordinary skill in the art, to combine
Allen_2012 and Ahmad _2010. The rationale for doing so would be that Allen_2012
teaches the concept of designing a motor vehicle by simulating a collision of a motor
vehicle using a mesh-based finite element computer model. Ahmad_2010 teaches the
concept of modifying mesh element size in a finite element model to change the
measured values of a certain physical behavior related to the object. Therefore, it would
have been obvious to combine the teachings of Allen 2012 and Ahmad_2010 for the
benefit of improved speed of computation while maintaining high data accuracy
compared to finite element analysis programs that do not use modified mesh element
sizes during simulation.
7.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen 2012
(US20100235149A1) in view of Ahmad_2010 (Ahmad, N. E. ., Abo-Serie, E. ., & Gaylard, A. .
(2010). Mesh Optimization for Ground Vehicle Aerodynamics. CFD Letters, 2(1), 54—65.
https://akademiabaru.com/submit/index.php/cfdl/article/view/3317/2348) in further view of
Stringfellow 2009 (Stringfellow, R, & Paetsch, C. "Modeling Material Failure During Cab Car End Frame Impact. " Proceedings of the 2009 Joint Rail Conference. 2009 Joint Rail Conference.
Pueblo, Colorado, USA. March 4-5, 2009. pp. 183-192. ASME. ttps://d0i.org/10.1115/JRC2009-
63054).
7.1	Claim 11. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 10.
Allen_2012 in view of Ahmad _2010 does not explicitly teach "wherein the physical
behavior is plastic compression and metal folding and the data curve is a stress-strain
curve." However, Stringfellow_2009 does teach this claim limitation (Stringfellow_2009
Pg. 3, Figure 2: Figure 2 demonstrates a stress-strain curve produced when modeling the
behavior of a train cab car end frame during an impact. During a crash, the cab car end
frame could undergo both compression and folding.).
Allen_2012, Ahmad _2010, and Stringfellow_2009 are analogous art because they are
from the same field of endeavor in finite element modeling and analysis. Before the
effective filling date of the invention, it would have been obvious to a person of ordinary
skill in the art, to combine Allen_2012, Ahmad _2010, and Stringfellow_2009. The
rationale for doing so would be that Allen_2012 teaches the concept of designing a
motor vehicle by simulating a collision of a motor vehicle using a mesh-based finite
element computer model. Ahmad 2010 teaches the concept of modifying mesh
element size in a finite element model to change the measured values of a certain
physical behavior related to the object. Stringfellow 2009 teaches the concept of
developing a stress-strain curve based on the simulation of a physical behavior of a real-
world object. Therefore, it would have been obvious to combine the teachings of
Allen 2012, Ahmad _2010, and Stringfellow 2009 for the benefit of the improved
insight regarding how a vehicle responds to an impact provided by the ability to view
stress strain information related to the crash simulation compared to vehicle crash
simulation programs that do not include stress strain information.
7.2	Claim 12. Allen_2012 in view of Ahmad_2010 in further view of Stringfellow_2009
teaches the limitations of claim 11. Allen 2012 in view of Ahmad 2010 in further view
of Stringfellow_2009 also teaches "wherein, in performing the simulation, the stress-
strain curve is modified for periods of time in which the real-world object is
undergoing the plastic compression behavior and the stress-strain curve is not
modified for periods of time in which the real-world object is not undergoing the
plastic compression behavior.". (Stringfellow_2009 Pg. 3, Figure 2: Figure 2
demonstrates a stress-strain curve produced when modeling the behavior of a train cab
car end frame during an impact. This teaches the concept of developing a stress-strain
curve based on the simulation of a physical behavior of a real-world object.;
Ahmad_2010 Pg. 60, Figure 5: The set of data curves labeled Main Effects Plot for Drag
Coefficient demonstrates that the drag coefficient changed as the car mesh size was
changed, which modified the data-curve to reflect the changes. This teaches the
concept of modifying a data curve depicting a physical behavior by modifying mesh
geometric properties.; Ahmad 2010 Pg. 57, Figure 2: Figure 2 illustrates the use of
volumetric control zones which each contain mesh elements of different sizes. This
teaches the concept of modifying the mesh size (mesh geometric property), and
therefore the material property (drag coefficient), in certain instances (30%, 50%, 70%
zones) and not modifying the mesh size in other instances (100% zone). The
combination of the aforementioned excerpts from Stringfellow 2009 and Ahmad 2010
teaches the concept of developing a stress-strain curve based on the simulation of a
physical behavior of a real-world object, and modifying the data curve in certain
instances by changing mesh geometric properties, and therefore material properties,
which is the main concept of this claim element.).
7.3	Claim 13. Allen_2012 in view of Ahmad_2010 in further view of 
Stringfellow_2009 teaches the limitations of claim 11. Allen 2012 in view of Ahmad 2010 in further view of Stringfellow_2009 also teaches "wherein, in performing the simulation, the
modified stress-strain curve is applied to shell elements of the mesh-based model."
(Ahmad_2()1() Pg. 6(), Figure 5: The set of data curves labeled Main Effects Plot for Drag
Coefficient demonstrates that the drag coefficient changed as the car mesh size was
changed, which modified the data-curve to reflect the changes.; Ahmad_2010 Pg. 64:
"By reducing the car surface mesh size and mesh base size, it was possible to produce a
more accurate drag coefficient that is closer to the wind tunnel measured value." These
two excerpts from Ahmad_2010 demonstrate that the change that modified the stress-
strain curve (car mesh size decrease) was applied to the mesh elements themselves.).
8.	Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allen_2012 (US20100235149A1) in view of Ahmad_2010 (Ahmad, N. E. ., Abo-Serie, E. ., & Gaylard, A. (2010). Mesh Optimization for Ground Vehicle Aerodynamics. CFD Letters, 2(1), 54—65. https://akademiabaru.com/submit/index.php/cfdl/article/view/3317/2348) in further view of Bao 2019 (Han Bao, "A data-driven framework for error estimation and mesh-model
optimization in system-level thermal-hydraulic simulation", 04/22/2019, Nuclear Engineering
and Design, vol. 349, pgs. 27-45 (Year: 2019)).
8.1	Claim 14. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 1.
Allen 2012 in view of Ahmad 2010 also teaches "performing a plurality of simulations
using a plurality of mesh-based models having varying geometric properties;"
(Ahmad_2010 Pg. 57: Table 3 demonstrates that multiple simulations were performed
for two different mesh sizes; Ahmad_2010 Pg. 62: "Following the results obtained for
the 1:3 scale model, the optimized CFD model was implemented on 1:4 and 1:5 scale
models." This excerpt from Ahmad_2010 demonstrates that multiple models were
used.), and "
    PNG
    media_image3.png
    40
    1021
    media_image3.png
    Greyscale
 using a machine
learning analysis of results from the plurality of simulations." (Allen_2012 Par 0010: "In
one aspect, the invention provides a method of designing a motor vehicle, comprising
the steps of: simulating a motor vehicle collision using a computer model; receiving
collision data from the simulated collision; receiving calibration information for a motor
vehicle system, the calibration information being determined from the collision data;
stepping through the collision data to determine at least one modification to the
computer model according to the calibration information;" This excerpt from
Allen 2012 teaches the concept of identifying data modifications by analyzing
simulation data.).
Allen 2012 in view of Ahmad 2010 does not explicitly teach "using a machine learning
analysis of results from the plurality of simulations." However, Bao 2019 does teach
this claim limitation (Bao 2019 Abstract: "Using results from high-fidelity simulations
and experimental data with many fast-running low-fidelity simulations, an error
database is built and used to train a machine learning model that can determine the
relationship between local simulation error and local physical features." This excerpt
from Bao 2019 teaches the concept of using a machine learning model to make
determinations based on the analysis of simulation results. The combination of this
excerpt from Bao 2019 and the aforementioned excerpt from Allen 2012 teaches the concept of using a machine learning model to identify data modifications by analyzing
simulation data, which is the main concept of this claim element.)
Allen_2012, Ahmad _2010, and Bao_2019 are analogous art because they are from the
same field of endeavor in finite element modeling and analysis. Before the effective
filling date of the invention, it would have been obvious to a person of ordinary skill in
the art, to combine Allen _2012, Ahmad_2010, and Bao_2019. The rationale for doing
so would be that Allen _2012 teaches the concept of designing a motor vehicle by
simulating a collision of a motor vehicle using a mesh-based finite element computer
model. Ahmad _2010 teaches the concept of modifying mesh element size in a finite
element model to change the measured values of a certain physical behavior related to
the object. Bao_2019 teaches the concept of using a machine learning model to make
determinations based on the analysis of simulation results. Therefore, it would have
been obvious to combine the teachings of Allen _2012, Ahmad_2010, and Bao_2019 for
the benefit of improved accuracy of simulation result analysis provided by the use of a
machine learning model compared to programs that do not use machine learning data
analysis techniques.
8.2	Claim 18. Allen 2012 in view of Ahmad 2010 teaches the limitations of claim 17.
Allen 2012 in view of Ahmad 2010 does not explicitly teach "wherein the physical
behavior is fluid flow and the given value is viscosity.". However, Bao 2019 does teach
this claim limitation (Bao 2019 Pg. 36, Fig. 8: Figure 8 shows that the flow of hot air,
which is a fluid, is being simulated; Bao_2019 Pg. 37, Fig. 10: Figure 10 identifies the
physical features that were part of the case study and includes both dynamic viscosity
( 1-1) and kinetic viscosity (v)).
Allen_2012, Ahmad _2010, and Bao_2019 are analogous art because they are from the
same field of endeavor in finite element modeling and analysis. Before the effective
filling date of the invention, it would have been obvious to a person of ordinary skill in
the art, to combine Allen _2012, Ahmad_2010, and Bao_2019. The rationale for doing
so would be that Allen _2012 teaches the concept of designing a motor vehicle by
simulating a collision of a motor vehicle using a mesh-based finite element computer
model. Ahmad _2010 teaches the concept of modifying mesh element size in a finite
element model to change the measured values of a certain physical behavior related to
the object. Bao_2019 teaches the concept of using a machine learning model to make
determinations based on the analysis of simulation results. Therefore, it would have
been obvious to combine the teachings of Allen _2012, Ahmad_2010, and Bao_2019 for
the benefit of improved accuracy of simulation result analysis provided by the use of a
machine learning model compared to programs that do not use machine learning data
analysis techniques.
					Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	9.1	Hsu et al. (USPG_PUB No. 2011/0170373) teaches a Method For Predicting Time-Lapse Seismic Timeshifts By Computer Simulation.
10.	Claims 1, 3-20 are rejected and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/            Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                            	November 19, 2022